Case 1:19-cv-00703-WJ-JFR Document 5-49 Filed 08/01/19 Page 1 of 10




               EXHIBIT 47
      Case 1:19-cv-00703-WJ-JFR Document 5-49 Filed 08/01/19 Page 2 of 10




                        IN THE UNITED STATE DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DINÉ CITIZENS AGAINST RUINING         )
OUR ENVIRONMENT, et al.,              )               Case No. 1:19-cv-00703
                                      )
                  Plaintiffs,         )               DECLARATION OF
      v.                              )               KYLE TISDEL
                                      )
DAVID BERNHARDT, et al.,              )
                                      )
                  Defendants.         )
________________________________________
                                      )


I, Kyle Tisdel, hereby declare as follows:

       1.      I am an attorney licensed to practice law in the State of Colorado, and am duly

admitted and qualified to practice law in the United States District Court for the District of New

Mexico. I work as an attorney for the Western Environmental Law Center (“WELC”), and

represent the Plaintiff organizations (hereinafter “Citizen Groups”) in the above referenced case.

I make this Declaration upon my personal knowledge, unless otherwise stated.

       2.      On or about July 2, 2001, a final report was submitted to the Bureau of Land

Management (“BLM”) entitled “Oil and Gas Resource Development for San Juan Basin, New

Mexico: A 20-year, Reasonable Foreseeable Development (RFD) Scenario Supporting the

Resource Management Plan for the Farmington Field Office, Bureau of Land Management”

(hereinafter “2001 RFDS”). BLM relied on this document in the preparation of the Farmington

Field Office’s 2003 Resource Management Plan and Environmental Impact Statement (“2003

RMP/EIS”). A true and correct copy of the 2001 RFDS is attached as Plaintiffs’ Exhibit 1.

       3.      In October 2014, a final report was submitted to BLM entitled “Reasonable

Foreseeable Development (RFD) for Northern New Mexico” (hereinafter “2014 RFDS”). BLM

is relying on this document in the preparation of the pending Mancos Shale Resource



                                                                                                     1
      Case 1:19-cv-00703-WJ-JFR Document 5-49 Filed 08/01/19 Page 3 of 10




Management Plan Amendment and Environmental Impact Statement (“Mancos RMPA/EIS”). A

true and correct copy of the 2014 RFDS is attached as Plaintiffs’ Exhibit 2.

        4.      In February 2018, a final report was submitted to BLM entitled “Reasonable

Foreseeable Development for Oil and Gas Activities: Mancos-Gallup RMPA Planning Area,

Farmington Field Office, northwestern New Mexico” (hereinafter “2018 RFDS”). A true and

correct copy of the 2018 RFDS is attached as Plaintiffs’ Exhibit 3.

        5.      On or about March 2003, the Farmington Field Office’s released its 2003

Resource Management Plan and Environmental Impact Statement. A true and correct copy of

Chapter 4 of the 2003 RMP/EIS is attached as Plaintiffs’ Exhibit 4.

        6.      In January 2016, BLM finalized an environmental assessment (“EA”) identified

as: DOI-BLM-NM-F010-2015-0161, concerning a Mancos Shale oil development project by

Dugan Production Corporation. A true and correct copy of EA 2015-0161 is attached as

Plaintiffs’ Exhibit 5.

        7.      In March 2016, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2015-0163, concerning a Mancos Shale oil development project by BP

American Production Company. A true and correct copy of EA 2015-0163 is attached as

Plaintiffs’ Exhibit 6.

        8.      In May 2016, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2015-0220, concerning a Mancos Shale oil development project by BP

American Production Company. A true and correct copy of EA 2015-0220 is attached as

Plaintiffs’ Exhibit 7.

        9.      In May 2017, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2016-0007, concerning a Mancos Shale oil development project by WPX




                                                                                               2
      Case 1:19-cv-00703-WJ-JFR Document 5-49 Filed 08/01/19 Page 4 of 10




Energy Production, LLC. A true and correct copy of EA 2016-0007 is attached as Plaintiffs’

Exhibit 8.

       10.     In February 2016, BLM finalized an environmental assessment (“EA”) identified

as: DOI-BLM-NM-F010-2016-0054, concerning a Mancos Shale oil development project by San

Juan Resources, Inc. A true and correct copy of EA 2016-0054 is attached as Plaintiffs’ Exhibit

9.

       11.     In September 2016, BLM finalized an environmental assessment (“EA”)

identified as: DOI-BLM-NM-F010-2016-0229, concerning a Mancos Shale oil development

project by WPX Energy Production, LLC. A true and correct copy of EA 2016-0229 is attached

as Plaintiffs’ Exhibit 10.

       12.     In January 2017, BLM finalized an environmental assessment (“EA”) identified

as: DOI-BLM-NM-F010-2016-0251, concerning a Mancos Shale oil development project by

WPX Energy Production, LLC. A true and correct copy of EA 2016-0251 is attached as

Plaintiffs’ Exhibit 11.

       13.     In November 2016, BLM finalized an environmental assessment (“EA”)

identified as: DOI-BLM-NM-F010-2016-0252, concerning a Mancos Shale oil development

project by WPX Energy Production, LLC. A true and correct copy of EA 2016-0252 is attached

as Plaintiffs’ Exhibit 12.

       14.     In February 2017, BLM finalized an environmental assessment (“EA”) identified

as: DOI-BLM-NM-F010-2016-0260, concerning a Mancos Shale oil development project by

WPX Energy Production, LLC. A true and correct copy of EA 2016-0260 is attached as

Plaintiffs’ Exhibit 13.

       15.     In March 2017, BLM finalized an environmental assessment (“EA”) identified as:




                                                                                                  3
      Case 1:19-cv-00703-WJ-JFR Document 5-49 Filed 08/01/19 Page 5 of 10




DOI-BLM-NM-F010-2017-0015, concerning a Mancos Shale oil development project by Encana

Oil & Gas (USA) Inc. A true and correct copy of EA 2017-0015 is attached as Plaintiffs’ Exhibit

14.

       16.    In July 2017, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2017-0017, concerning a Mancos Shale oil development project by Dugan

Production Corporation. A true and correct copy of EA 2017-0017 is attached as Plaintiffs’

Exhibit 15.

       17.    In May 2017, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2017-0018, concerning a Mancos Shale oil development project by Dugan

Production Corporation. A true and correct copy of EA 2017-0018 is attached as Plaintiffs’

Exhibit 16.

       18.    In April 2017, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2017-0028, concerning a Mancos Shale oil development project by Encana

Oil & Gas (USA) Inc. A true and correct copy of EA 2017-0028 is attached as Plaintiffs’ Exhibit

17.

       19.    In April 2017, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2017-0029, concerning a Mancos Shale oil development project by

LOGOS Resources, LLC. A true and correct copy of EA 2017-0029 is attached as Plaintiffs’

Exhibit 18.

       20.    In May 2017, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2017-0038, concerning a Mancos Shale oil development project by

LOGOS Resources, LLC. A true and correct copy of EA 2017-0038 is attached as Plaintiffs’

Exhibit 19.




                                                                                               4
      Case 1:19-cv-00703-WJ-JFR Document 5-49 Filed 08/01/19 Page 6 of 10




       21.     In June 2018, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2017-0039, concerning a Mancos Shale oil development project by Dugan

Production Corporation. A true and correct copy of EA 2017-0039 is attached as Plaintiffs’

Exhibit 20.

       22.     In November 2017, BLM finalized an environmental assessment (“EA”)

identified as: DOI-BLM-NM-F010-2017-0042, concerning a Mancos Shale oil development

project by Dugan Production Corporation. A true and correct copy of EA 2017-0042 is attached

as Plaintiffs’ Exhibit 21.

       23.     In November 2017, BLM finalized an environmental assessment (“EA”)

identified as: DOI-BLM-NM-F010-2017-0057, concerning a Mancos Shale oil development

project by Dugan Production Corporation. A true and correct copy of EA 2017-0057 is attached

as Plaintiffs’ Exhibit 22.

       24.     In November 2017, BLM finalized an environmental assessment (“EA”)

identified as: DOI-BLM-NM-F010-2017-0058, concerning a Mancos Shale oil development

project by Dugan Production Corporation. A true and correct copy of EA 2017-0058 is attached

as Plaintiffs’ Exhibit 23.

       25.     In October 2017, BLM finalized an environmental assessment (“EA”) identified

as: DOI-BLM-NM-F010-2017-0085, concerning a Mancos Shale oil development project by BP

American Production Company. A true and correct copy of EA 2017-0085 is attached as

Plaintiffs’ Exhibit 24.

       26.     In April 2018, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2017-0095, concerning a Mancos Shale oil development project by Encana

Oil & Gas (USA) Inc. A true and correct copy of EA 2017-0095 is attached as Plaintiffs’ Exhibit




                                                                                                5
      Case 1:19-cv-00703-WJ-JFR Document 5-49 Filed 08/01/19 Page 7 of 10




25.

       27.     In March 2018, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2017-0103, concerning a Mancos Shale oil development project by Jupiter

Resources Exploration Co., LLC and Shiprock San Juan, LLC. A true and correct copy of EA

2017-0103 is attached as Plaintiffs’ Exhibit 26.

       28.     In February 2018, BLM finalized an environmental assessment (“EA”) identified

as: DOI-BLM-NM-F010-2017-0115, concerning a Mancos Shale oil development project by

WPX Energy Production, LLC. A true and correct copy of EA 2017-0115 is attached as

Plaintiffs’ Exhibit 27.

       29.     In November 2017, BLM finalized an environmental assessment (“EA”)

identified as: DOI-BLM-NM-F010-2017-0126, concerning a Mancos Shale oil development

project by WPX Energy Production, LLC. A true and correct copy of EA 2017-0126 is attached

as Plaintiffs’ Exhibit 28.

       30.     In May 2018, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2018-0016, concerning a Mancos Shale oil development project by Dugan

Production Corporation. A true and correct copy of EA 2018-0016 is attached as Plaintiffs’

Exhibit 29.

       31.     In June 2018, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2018-0017, concerning a Mancos Shale oil development project by Dugan

Production Corporation. A true and correct copy of EA 2018-0017 is attached as Plaintiffs’

Exhibit 30.

       32.     In May 2018, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2018-0035, concerning a Mancos Shale oil development project by DJR




                                                                                               6
      Case 1:19-cv-00703-WJ-JFR Document 5-49 Filed 08/01/19 Page 8 of 10




Operating. A true and correct copy of EA 2018-0035 is attached as Plaintiffs’ Exhibit 31.

       33.     In April 2019, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2018-0042, concerning a Mancos Shale oil development project by

LOGOS Resources, LLC. A true and correct copy of EA 2018-0042 is attached as Plaintiffs’

Exhibit 32.

       34.     In September 2018, BLM finalized an environmental assessment (“EA”)

identified as: DOI-BLM-NM-F010-2018-0047, concerning a Mancos Shale oil development

project by LOGOS Resources, LLC. A true and correct copy of EA 2018-0047 is attached as

Plaintiffs’ Exhibit 33.

       35.     In September 2018, BLM finalized an environmental assessment (“EA”)

identified as: DOI-BLM-NM-F010-2018-0063, concerning a Mancos Shale oil development

project by Hilcorp Energy Company. A true and correct copy of EA 2018-0063 is attached as

Plaintiffs’ Exhibit 34.

       36.     In December 2018, BLM finalized an environmental assessment (“EA”) identified

as: DOI-BLM-NM-F010-2018-0103, concerning a Mancos Shale oil development project by

Enduring Resources, LLC. A true and correct copy of EA 2018-0103 is attached as Plaintiffs’

Exhibit 35.

       37.     In May 2019, BLM finalized an environmental assessment (“EA”) identified as:

DOI-BLM-NM-F010-2019-0047, concerning a Mancos Shale oil development project by

Hilcorp Energy Company. A true and correct copy of EA 2019-0047 is attached as Plaintiffs’

Exhibit 36.

       38.     Kendra Pinto provided a personal declaration regarding the above referenced

litigation. A true and correct copy of Ms. Pinto’s Declaration is attached as Plaintiffs’ Exhibit 37.




                                                                                                   7
      Case 1:19-cv-00703-WJ-JFR Document 5-49 Filed 08/01/19 Page 9 of 10




       39.     Carol Davis provided a personal declaration regarding the above referenced

litigation. A true and correct copy of Ms. Davis’ Declaration is attached as Plaintiffs’ Exhibit 38.

       40.     Mike Eisenfeld provided a personal declaration regarding the above referenced

litigation. A true and correct copy of Mr. Eisenfeld’s Declaration is attached as Plaintiffs’

Exhibit 39.

       41.     Sonia Grant provided a personal declaration regarding the above referenced

litigation. A true and correct copy of Ms. Grant’s Declaration is attached as Plaintiffs’ Exhibit

40.

       42.     Mark Pearson provided a personal declaration regarding the above referenced

litigation. A true and correct copy of Mr. Pearson’s Declaration is attached as Plaintiffs’ Exhibit

41.

       43.     Miya King-Flaherty provided a personal declaration regarding the above

referenced litigation. A true and correct copy of Ms. King-Flaherty’s Declaration is attached as

Plaintiffs’ Exhibit 42.

       44.     Aaron Isherwood provided a personal declaration regarding the above referenced

litigation. A true and correct copy of Mr. Isherwood’s Declaration is attached as Plaintiffs’

Exhibit 43.

       45.     Teresa Seamster provided a personal declaration regarding the above referenced

litigation. A true and correct copy of Ms. Seamster’s Declaration is attached as Plaintiffs’ Exhibit

44.

       46.     Jeremy Nichols provided a personal declaration regarding the above referenced

litigation. A true and correct copy of Mr. Nichols’ Declaration is attached as Plaintiffs’ Exhibit

45.




                                                                                                      8
      Case 1:19-cv-00703-WJ-JFR Document 5-49 Filed 08/01/19 Page 10 of 10




       47.     John Horning provided a personal declaration regarding the above referenced

litigation. A true and correct copy of Mr. Horning’s Declaration is attached as Plaintiffs’ Exhibit

46.

       48.     On July 24, 2019, I visited BLM’s New Mexico State Offices at 301 Dinosaur

Trail, Santa Fe, New Mexico, along with attorneys Julia Guarino and Samantha Ruscavage-Barz,

and client representatives Mike Eisenfeld of San Juan Citizens Alliance and Rebecca Sobel of

WildEarth Guardians. We met with BLM staff Sheila Mallory, Deputy State Director for

Minerals and Mark Matthews, Acting Farmington District Manager, along with Assistant

Regional Solicitor Frank Lupo. Michael Williams, Office of the Solicitor Attorney-Advisor for

the Southwest Region and Corrine Snow, Department of Justice Attorney, joined us via phone.

During that meeting, we discussed possible settlement of the case, but were unable to come to an

agreement about ongoing APD approvals in the Mancos Shale. Mr. Lupo stated during a follow-

up conversation with me that the BLM would not agree to withdraw agency approvals for the

challenged APDs or discontinue ongoing APD approvals while they address the cumulative

impacts defects in their environmental analyses identified by the Tenth Circuit in Diné C.A.R.E.

v. Bernhardt, 923 F. 3d 831 (10th Cir. 2019).

       I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge. 28 U.S.C. § 1746.

       DATED this 1st day of August, 2019.




                                              ______________________________
                                              Kyle Tisdel
                                              WESTERN ENVIRONMENTAL LAW CENTER
                                              Counsel for Citizen Groups




                                                                                                      9
